Citation Nr: 1752717	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A video conference hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

The Board remanded the case for further development in May 2017.  The case has since been returned to the Board for appellate review

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board originally remanded the claim in May 2017, in part, to associate a November 2016 private doctor's letter with the claims file.  While the November 2016 letter has been associated with the file, the Board finds that the letter is too speculative to assist in deciding this claim.  The doctor's use of the words "possible" and "may have" renders his opinion speculative.  In this regard, the law provides that speculative medical opinions do not meet the required evidentiary standard for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). 

The Veteran was afforded a VA examination for his bilateral foot disability in May 1980.  At that examination, the examiner noted that the Veteran complained of pain beginning in basic training, and that the Veteran denied any previous foot problem.  However, it does not appear that the VA examiner provided a nexus opinion regarding the Veteran's disability.  Further, there is an indication that the Veteran's pes planus was noted on entrance.  See May 1978 service treatment record.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA opinion should be obtained.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's bilateral pes planus.  If necessary, the Veteran should be afforded a VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a foot disability that manifested in service or is otherwise causally or etiologically related to his military service.

The examiner should state whether the Veteran's pes planus disability clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's pes planus disability did clearly and unmistakably preexist his active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  The examiner should discuss the May 1978 entrance examination which finds that the Veteran's feet are normal upon clinical evaluation; however appears to note a foot defect.  The examiner should also discuss the January 1980 service treatment record which indicates that the Veteran's pes planus became severe while in the Army.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


